DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.


Response to Amendment
Claims 1-4 and 6-12 are pending. Claim 5 is canceled. Claims 1, 4, 7 and 10-11 are currently amended.
Applicant’s amendments will overcome each and every 112(b) rejection previously set forth in the Final Office action mailed 07/09/2021.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-4, 6-8 and 10-12 regarding the 102(b) rejections have been considered but are moot in view of new grounds of rejection.
Claim Objections
Claim 4 is objected to because of the following informalities: The examiner suggest amending the claim to recite “the special mode” instead of “special mode” to correspond with the other claim language and provide better clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over KERBER (US Pub No. 2018/0114417) in view of PERROUD et al. (US Pub No. 2010/0235567).
Regarding independent claim 1, Kerber teaches a method for erasing security-relevant information in a device (Kerber, page 1, paragraph 0001 and page 10, paragraph 0111), the method comprising: continuously ascertaining at least one movement parameter of the  device over time (Kerber, page 9, paragraphs 0103 and 0106; movement of mobile device is monitored or checked to determine current positon; information over time);  continuously monitoring the at least one ascertained  movement parameter over time on a basis of at least one prescribed movement pattern (Kerber, page 10, paragraph 0110; continue monitoring based on the initial position [page 8, paragraphs 0087-0088 and 0090-0093; the current position is monitored to determine distance value set]);  and triggering an erase process for the  security-relevant information if the at least one ascertained movement parameter over time is consistent with the at least one prescribed movement pattern, wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern at least for a prescribed period (Kerber, page 10, paragraph 0111, page 12, paragraph 0127 and page 8, paragraphs 0090-0093; when current position exceed threshold and distance value (i.e. remote distance) the second set of security measures include deleting internal data; threshold value is duration of time (page 11, paragraph 0124)). 
Kerber does not explicitly teach wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device.
PERROUD teaches wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device (PERROUD, pages 2-3, paragraphs 0060-0076; when trigger thresholds are crossed by sensors to detect predetermined event of aircraft such as falling/collision, altitude, location, and etc.).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
claim 2, Kerber in view of PERROUD teaches the method wherein the at least one ascertained movement parameter is a position, a speed, an acceleration or an orientation of the device (Kerber, page 9, paragraph 0103 and page 3, paragraph 0038; accelerator sensing speed and acceleration).
Regarding claim 3, Kerber in view of PERROUD teaches the method wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern with a predetermined accuracy (Kerber, page 10, paragraph 0111, page 12, paragraph 0127 and page 11, paragraph 0124; default threshold value is time).
Regarding claim 4, Kerber in view of PERROUD teaches each and every claim limitation of claim 1, however, PERROUD teaches the method wherein special mode of operation of the device includes an emergency landing, an emergency stop, an evasive action to limit damage in an event of an accident, or a free fall event (PERROUD, pages 2-3, paragraphs 0060-0076; when trigger thresholds are crossed by sensors to detect predetermined event of aircraft such as falling/collision, altitude, location, and etc.).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Regarding claim 6, Kerber in view of PERROUD teaches the method wherein the at least one ascertained movement parameter of a medium surrounding the device is ascertained Kerber, page 5, paragraph 0055 and page 3, paragraph 0038; movement and displacement of mobile device). 
Regarding independent claim 7, Kerber teaches an apparatus for erasing security-relevant information in a device (Kerber, page 1, paragraph 0001 and page 10, paragraph 0111), the apparatus comprising: a detection unit configured to continuously ascertain at least one movement parameter of the  device over time (Kerber, page 9, paragraphs 0103 and 0106; movement of mobile device is monitored or checked to determine current positon; information over time; Figure 2; sensor 280);  a monitoring unit configured to continuously monitor the at least one ascertained  movement parameter over time on a basis of at least one prescribed movement pattern, (Kerber, page 10, paragraph 0110; continue monitoring based on the initial position [page 8, paragraphs 0087-0088 and 0090-0093; the current position is monitored to determine distance value sets]; Figure 2; control unit);  and an erasure unit configured to trigger an erase process for the  security-relevant information if the at least one ascertained movement parameter over time is consistent with the at least one prescribed movement pattern, wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern at least for a prescribed period (Kerber, page 10, paragraph 0111, page 12, paragraph 0127 and page 8, paragraphs 0090-0093; when position exceed threshold and distance value (i.e. remote distance) the second set of security measures include deleting internal data; threshold value is duration of time (page 11, paragraph 0124); Figure 2; control unit). 
Kerber does not explicitly teach wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device.
PERROUD, pages 2-3, paragraphs 0060-0076; when trigger thresholds are crossed by sensors to detect predetermined event of aircraft such as falling/collision, altitude, location, and etc.).
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD to detect predetermined events of an aircraft to provide the advantage of guarantee protection of confidentiality of sensitive data (PERROUD, page 2, paragraph 0051).
Regarding claim 8, Kerber in view of PERROUD teaches the apparatus wherein the detection unit has at least one sensor, an acceleration sensor, a magnetic field sensor or a position sensor, that ascertains the at least one ascertained movement parameter (Kerber, page 9, paragraph 0103, page 5, paragraph 0055 and page 3, paragraph 0038; accelerator sensor).
Regarding claim 9, Kerber in view of PERROUD teaches each and every claim limitation of claim 7, however, PERROUD teaches wherein at least the erasure unit is directly connectable to a security module storing security-relevant information (PERROUD, Figure 6, page 3, paragraphs 0094-0100; data destruction device connected to memory). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kerber with the teachings of PERROUD for the data destruction device to be connected to the memory to provide the advantage of the data being able to disappear when the memory is switched off (PERROUD, page 3, paragraphs 0094-0095). 

Regarding independent claim 10, Kerber in view of PERROUD teaches a device comprising an apparatus as claimed in claim 7, wherein the device is a mobile device or a device installed at a fixed location (Kerber, page 4, paragraph 0045-0046; device at fixed location or smartphones; claim 7 limitations shown above). 
Regarding independent claim 11, Kerber in view of PERROUD teaches a computer program product, comprising a computer readable hardware storage device having commuter readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 (Kerber, page 3, paragraphs 0029 & 0034-0035; claim 1 limitations shown above). 
Regarding independent claim 12, Kerber in view of PERROUD teaches a data storage medium storing the computer program product as claimed in claim 11 (Kerber, page 3, paragraphs 0029 & 0034-0035 and page 4, paragraph 0051; claim 11 limitations shown above). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuda et al. (US Pub No. 2010/0058077) and Moon (US Pub No. 2006/0225142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437